DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments and Arguments
Applicant’s amendments and arguments, filed 31 January 2022, with respect to rejection of claims 6, 8, 14, and 15 under 35 U.S.C. § 112(b) have been fully considered and are persuasive.  Applicant has cancelled claim 6 and has further clarified that soy phospholipids is a term that would be known to a person having ordinary skill in the art to refer to phospholipids derived from soy. Accordingly, the 35 U.S.C. § 112(b) rejections of claims 6, 8, 14, and 15 have been withdrawn. 

Applicant’s amendments and arguments, filed 31 January 2022, with respect to rejections in view of Jarvis (35 U.S.C. § 102 for claims 1-3, 9, 10, and 12) have been fully considered and are persuasive. Applicant has amended all the claims such that the independent claims now require the presence of soy phospholipid or phosphate ester which is not taught by Jarvis. Accordingly, the 35 U.S.C. § 102 rejections have been withdrawn. 

Applicant’s amendments and arguments, filed 31 January 2022, with respect to rejections under 35 U.S.C. § 103 in view of Jarvis and for claims 4, 7-8, and 13-14 in further view of Feldkamp, 5 and 6, in further view of Bilbie, 11 in view further view of Ganapathiappan, and 15 in further view of both Feldkamp and Ganapathiappan) have been fully considered and are persuasive. Applicant has amended the claims such that the independent claims require that the surfactant encapsulates at least 55% of a core surface area and comprises at least one of a soy phospholipid or a phosphate ester. None of the art of record teaches the use of these surfactants. Accordingly, the 35 § 103 rejections have been withdrawn. 




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art is that of Jarvis (cited in the previous office action). Jarvis teaches an ink composition comprising a metal oxide with the structure CS0.28-0.34-WO3 [0031] that has a particle size of 1-500 nm [0037] and can contain a surfactant [0075]. Jarvis additionally teaches that the composition can be in water with another solvent [0070].
However, Jarvis does not adequately teach that the surfactant is a soy phospholipid or a phosphate ester.
The closest art is that of Okada et al. (US 2020/0170150, hereinafter referred to as “Okada”). Okada teaches a composition comprising a hexagonal tungsten bronze having oxygen deficiency wherein the tungsten bronze has the formula MxWO-3-y- (Abstract) where the particles can have a size of 10-40 nm [0087] and contain a dispersant or surfactant such as a phosphate ester [0165]. 
However, Okada does not qualify as prior art for this case.
At the time of filing no prior art was found that could be used alone or in combination with other prior art, including the cited prior art, which would have rendered the instant claims anticipated or obvious to a person having ordinary skill in the art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J OYER whose telephone number is (571)270-0347. The examiner can normally be reached 9AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Andrew J. Oyer/              Primary Examiner, Art Unit 1767